Citation Nr: 1726967	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for coronary artery disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella, left knee.

3.  Entitlement to a compensable initial evaluation for plantar fasciitis of the right foot with heel spur.

4.  Entitlement to a compensable initial evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to June 1986, from April 2004 to October 2004, and May 2005 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal       from September 2009 and December 2009 rating decisions by the Department        of Veterans Affairs (VA) Regional Office (RO).  

As the Veteran has relocated to Missouri, his former state representative, Florida Department of Veterans Affairs, can no longer be considered his representative.  Accordingly, at this time he is considered to be unrepresented. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ scheduled the Veteran for a Travel Board hearing to be held in November 2016.  Prior to the hearing date, the Veteran's representative requested that it be rescheduled due to changes in the Veteran's employment and address.

Accordingly, the case is remanded for the following action:  

The Veteran must be rescheduled for a Travel Board hearing before the Board to be held at the RO appropriate for his current address.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




